Citation Nr: 1447918	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, also claimed due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to June 1979, and from August 1979 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran informed VA in August 2014 that he wished to withdraw a previous request (see March 2011 VA Form 9) to be afforded a hearing before Veterans Law Judge at the RO.  The Board will therefore proceed with a decision in this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam. 

2.  The Veteran was not exposed to Agent Orange or any other herbicide, nor may it be presumed that he was exposed.

3.  The Veteran does not have prostate cancer as a result of his service.


CONCLUSION OF LAW

Prostate cancer was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an April 2008 letter and the Veteran acknowledged that notice in an April 2008 response.  

The duty to assist has also been satisfied.  All known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file and the Veteran was afforded a VA examination.  Although the examiner did not provide an opinion as to etiology, the Veteran has argued that his condition is related to exposure to herbicides, not that it was directly incurred in service.  As there is no evidence, or argument, of prostate cancer until 2007, several decades after service, an opinion as whether the condition is related to service is not required.  

Legal Criteria and Analysis

The Veteran asserts that he has prostate cancer as a result exposure to Agent Orange during service while aboard ships near Vietnam.  See VA Form 21-4138, received by VA in March 2008.  He claimed to have served aboard the USS Manitowoc during the Vietnam Era from 1971 to 1973.  He added he served on the "Gator Fleet" for eight years.  He also claimed, as shown as part of a VA Form 21-4138, dated in September 2008, that during his military service he was attached to amphibious assault fleets aboard three other ships - USS Barbour, USS Durham, and USS Kitty Hawk.  This service, he claimed, involved "doing beaching and offshore services."  

The RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) in April 2009.  JSRRC was informed that the Veteran served aboard the USS Manitowoc from 1971 to 1972, and that during this time he was attached to amphibious assault fleets aboard there other ships:  USS Barbour City, USS Durham, and USS Kitty Hawk.  It was noted that the Veteran had claimed to have performed beaching and offshore services, with the beaching assignments occurring in Saigon and Nang.  Concerning the claimed beaching activities the Veteran claimed to have walked to and from shore on the main ramp.

The National Personnel Records Center (NPRC) informed VA in July 2009 that there was no evidence that the Veteran either served in Vietnam, or that he was exposed to herbicides.  

In July 2009, the RO requested the Veteran to supply information regarding the name of the ship he was on when he was reportedly exposed to Agent Orange, the date of exposure (within a 60 day time period), the location in Vietnam where he was exposed, and the mode of transportation to and from his ship.  He later submitted a copy of a previously submitted letter in April 2008.  The Veteran did not, however, supply the requested information pertaining to the "60 day time period" inquiry.  Concerning this omission, the duty to assist is not a one-way-street.  

An August 2009 Memorandum from the JSRRC indicated that proper development for Vietnam service and/or herbicide exposure had been completed, and that all procedures to obtain information had been properly followed.  JSRRC indicated that, following its review of the Veteran's assertions, there was no evidence of record to substantiate any service by the Veteran in Vietnam.  

The RO denied the instant claim in August 2009.  As part of its decision, the RO indicated that development did confirm that the USS Manitowoc did serve in the Tonkin Gulf in May and July 1972, as well as from July through September 1972.  The RO added that while evidence did confirm the Veteran's service in waters off the shore in Vietnam, obtainable evidence did not confirm that he had either duty or visitation in Vietnam.  The Veteran was also again advised that he needed to supply BVA with a 60 day window of time pertaining to when he claims to have been exposed to Agent Orange either on the ground in Vietnam or in a river ("Brown Water") proximate to Vietnam.  

Also of record is information taken from the Dictionary of American Naval Fighting Ships.  While the USS Manitowoc is shown to have conducted two deployments off Vietnam during 1971 and 1972, the evidence of record does not support a finding that this ship was in the inland waterway system during the cited timeframe.  Essentially, while records confirm the USS Manitowoc was in the official waters of Vietnam during the Veteran's military service, there is no objective evidence that the ship ever docked in Vietnam, was in the inland waters of Vietnam, or that any of the crew set foot on Vietnam soil.

The report of a July 2012 VA fee-basis examination shows that the Veteran was first diagnosed with prostate cancer in 2007.  VA medical records on file confirm this finding.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999). 

If a veteran was exposed to an herbicide agent during service, certain listed diseases, including prostate cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(b)(1); 38 C.F.R. §§ 3.307(a)(6)(i), 3.309(e).  This presumption requires manifestation of the disease to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The "service in Vietnam" language of the statute and regulation requires that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 555 U.S. 1149 (2009).

Despite extensive research, the RO was also unable to confirm actual exposure to Agent Orange during his military service.  While the above-discussed evidence shows that the Veteran did serve aboard a ship which was shown to have conducted two deployments off Vietnam during 1971 and 1972, the evidence of record does not support a finding that this ship was in the inland waterway system during the cited timeframe, nor that the Veteran's service involved duty or visitation in Vietnam.  As such, the Veteran is not presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6).

The Board finds the facts show that the Veteran did not have "Service in the Republic of Vietnam," as above defined in 38 C.F.R. § 3.307(a)(6)(iii).  The Board concludes the Veteran was not exposed to Agent Orange during his military service and, thus, the statutory presumption is inapplicable here.  Therefore, service connection for prostate cancer, on a presumptive basis, cannot be awarded.  

The Veteran is not precluded from establishing service connection with proof of direct causation even if a presumption is not applicable.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran has a present disability (the residuals of prostate cancer); however, service treatment records are negative for symptoms, treatment or diagnoses of this disability.  The Veteran does not argue that he had prostate cancer in service and there is no competent evidence relating the prostate cancer to service.  The medical evidence shows that prostate cancer was first diagnosed in 2007, and there is no other evidence in the file relating the disability to service.  The Board finds that service connection on a direct basis is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

The Board finds that on a direct and presumptive basis, the preponderance of the evidence is against the claim for service connection for prostate cancer.  The reasonable doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


